Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. It is argued that the rejection of the claims over 112 (b) for indefiniteness issues has been overcome by the amendment. After further review of the claims it is submitted that claim 1 remains indefinite and ambiguous regarding as to what structure constitutes the recited third chamber of waste container.  It is also submitted that claim 15 remains indefinite and ambiguous regarding the terminology including the indefinite and ambiguous phase “following insertion into a container comprising the waste source …”.
Applicant’s arguments, filed 10/10/2022, with respect to the rejections of claims 1, 4-6, 8-16 and 19 under 35 U.S.C. 103 as obvious over Martin in view of Kruidhof patent 5,993,503 and Meesschaert US PGPUBS Document 20040198849, have been fully considered and are persuasive.  Therefore, the rejection have been withdrawn. 
However, upon further consideration, new grounds of rejection are made in view of Claim 1, 4, 6-16 and 19 as rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Murphy patent 2,947,688, alone, or, in the alternative, under 35 U.S.C. 103 as obvious over 35 U.S.C. 103 as being unpatentable over Murphy patent 2,947,688, alone. Arguments concerning modification of the Murphy system in view of the previously applied teaching references are accordingly moot. Additionally, argument regarding specifically the Murphy patent, by itself, is/are not persuasive.
It is argued that in the Murphy system, precipitation of struvite from a reaction based on combination of cationic and anionic ions would not be possible because the cations and anions would pass through respective cation and anion exchange membranes and would never be in the same compartment for precipitation. However, it is submitted that such precipitation occurrence defines a functional use or method of applying the recited system, dependent upon presence of specific materials in the system accompanied by specific temperature, pressure and residence time parameters, none of which correspond to recited system structural features. Hence such limitation is of little patentable weight. 
It is further submitted that precipitation of salt molecules containing cation and anion component in fact is disclosed as occurring on the membrane surfaces by Murphy, hence does occur in the recovery compartment of the Murphy system to at least some degree. 
The rejections of 2, 3, 5, 17 and 18 are not specifically separately argued, additional limitations of these dependent claims not being specifically addressed, hence these claims remain rejected under 35 U.S.C. 103 based on Murphy in view of previously applied prior art references.
Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim is ambiguous as to whether the recovery compartment comprises the third of the three recited chambers of the waste container, or alternatively the recovery compartment, itself, comprises three chambers, or alternatively, if the claim encompasses there being another third chamber separate than the recovery compartment.
In claim 15, the descriptive clause “following insertion into a container comprising the waste source … a surface of the cation exchange membrane and a second surface of the anion exchange membrane are in contact with the waste source” renders the claim indefinite and ambiguous as to whether the claim is reciting a system definitively having such configuration of the membranes, or instead, merely such configuration being attainable pending an operation to insert or otherwise move the cation and anion exchange membranes from a first position to a second position effecting such waste source contact.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-16 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Murphy patent 2,947,688 or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy patent 2,947,688.
For independent claim 1, Murphy discloses a system for processing any feed stream of aqueous solutions or waste waters, i.e. “waste source”, to produce at least one “product” water stream 24 containing recovered ions (column 1, lines 15-27, figures 1, 3 and 4 and column 4, lines 33-42) and the system comprising: 
a waste container 7/8/9 defined by a lower wall and by cation exchange membrane C-1 and anion exchange membrane A-2; 
a recovery compartment forming a chamber P located therein, such recovery compartment chamber positioned between 1st and 2nd chambers S/ 7 and S/9, (figure 4 and column 3, lines 35-65); 
a cation perm-selective or exchange membrane (C-4) and an anion perm-selective or exchange membrane (A-3), being respectively positioned between first and second respective chambers (S-7 and S-8) and the recovery compartment which forms a third chamber P, thus defining portions of the container comprising the compartment chambers all having a common lower wall (again see figure 4 and column 3, lines 35-65); and,
the recovery compartment (P’, figure 4) comprising: 
an upper inlet for introducing a saline feed stream 10, optionally comprising an aqueous waste water solution (column 1, lines 22-24), and 
a lower outlet 16 for removing a recovery brine stream or solution thereto, and such stream or solution comprising at least one cation of Na+ and at least one anion of Cl- (column 3, lines 35-65 and column 4, lines 20-33); 
	wherein the recovery stream comprises the at least one cation of Na+ and at least one anion of Cl- (column 3, lines 35-65 and column 4, lines 20-33);
wherein the waste source is introduced into the waste container (column 3, lines 35-36);
wherein the at least one cation and at least one anion in the recovery stream precipitate on the membranes which are removed from time to time to form at least one target product (see also column 4, lines 33-41 regarding precipitation); (it is submitted that such precipitation occurrence defines a functional use or method of applying the recited system, dependent upon presence of specific materials in the system accompanied by specific temperature, pressure and residence time parameters, none of which correspond to recited system structural features. Hence such limitation is of little patentable weight). (precipitation of salt molecules containing cation and anion component in fact is disclosed as occurring on the membrane surfaces by Murphy, hence does occur in the recovery compartment of the Murphy system to at least some degree- again see column 4, lines 33-41). 
; and, 
the system not requiring any external energy such as any electric current supply for operation or to produce the at least one target product (column 1, lines 25-38).
The claims all differ by reciting the system as being for processing a waste source to produce at least one target product selected from among struvite, potassium struvite, hydroxyapatite and any combination thereof. However, Murphy does disclose discharge of brine for optionally being further processed or used “elsewhere” (column 3, lines 63-65) and suggests the disclosed system as being operable for processing aqueous solutions resulting from any commercial, industrial or residential activities (column 1, lines 20-25). 
Additionally, recitation of particular target product(s) is of little patentable weight, since such recitation is/are directed only to intended use of the claimed system and doesn’t correspond to recitation of any specific structural feature of the system.
Hence, the Murphy system is inherently operable for producing at least one target product selected from among struvite, potassium struvite, hydroxyapatite and any combination thereof.
Alternately, one of ordinary skill in the water treatment art would have obvious that the Murphy system is either capable of, or actually may optionally be applied for, production of struvite, potassium struvite, hydroxyapatite and any combination thereof, in view of the disclosure of Murphy, of the disclosed system as being operable for processing aqueous solutions resulting from any commercial, industrial or residential activities.
For independent claim 15, Murphy also discloses a system for processing any feed stream of aqueous solutions or waste waters B and 10, i.e. “waste source”, to produce at least one “product” water stream 24 containing recovered ions (column 1, lines 15-27, figures 1, 3 and 4 and column 4, lines 33-42) and the system comprising: 
a waste container 7/8/9 comprising at least one lower wall, a first surface of a cation exchange membrane C-4 and a 1st surface of anion exchange membrane A-3, wherein the at least one wall and membrane surfaces define a compartment P of a surrounding container S/P/S or 7/8/9; 
a recovery compartment forming a chamber P located therein, such recovery compartment chamber positioned between 1st and 2nd chambers S/ 7 and S/9 for holding a recovery solution P (figure 4 and column 3, lines 35-65); 
wherein following insertion into a container comprising the waste source B, a 2nd surface of the cation exchange membrane C-4 and 2nd surface of the anion exchange membrane are in contact with the waste source in adjacent chambers S of the waste container; 
wherein the recovery stream comprises the at least one cation of Na+ and at least one anion of Cl- (column 3, lines 35-65 and column 4, lines 20-33);
wherein the at least one cation and at least one anion in the recovery stream precipitate on the membranes which are removed from time to time to form at least one target product (see also column 4, lines 33-41) ); (it is submitted that such precipitation occurrence defines a functional use or method of applying the recited system, dependent upon presence of specific materials in the system accompanied by specific temperature, pressure and residence time parameters, none of which correspond to recited system structural features. Hence such limitation is of little patentable weight). (precipitation of salt molecules containing cation and anion component in fact is disclosed as occurring on the membrane surfaces by Murphy, hence does occur in the recovery compartment of the Murphy system to at least some degree- again see column 4, lines 33-41); and, 
the system not requiring any external energy such as any electric current supply for operation or to produce the at least one target product (column 1, lines 25-38).
The claims all differ by reciting the system as being for processing a waste source to produce at least one target product selected from among struvite, potassium struvite, hydroxyapatite and any combination thereof. However, Murphy does disclose discharge of brine for optionally being further processed or used “elsewhere” (column 3, lines 63-65) and suggests the disclosed system as being operable for processing aqueous solutions resulting from any commercial, industrial or residential activities (column 1, lines 20-25). 
Additionally, recitation of particular target product(s) is of little patentable weight, since such recitation is/are directed only to intended use of the claimed system and doesn’t correspond to recitation of any specific structural feature of the system.
Hence, the Murphy system is inherently operable for producing at least one target product selected from among struvite, potassium struvite, hydroxyapatite and any combination thereof.
Alternately, one of ordinary skill in the water treatment art would have obvious that the Murphy system is either capable of, or actually may optionally be applied for, production of struvite, potassium struvite, hydroxyapatite and any combination thereof, in view of the disclosure of Murphy, of the disclosed system as being operable for processing aqueous solutions resulting from any commercial, industrial or residential activities.
Murphy further discloses or suggests: 
wherein the recovery stream or solution inherently has a pH which is approximately neutral or about 7, since it contains both Na+ and Cl- ions for claims 4 and 19 (figure 1 and Tables I and II concerning run A-1 at column 5);  
the 1st and 2nd chambers of the waste container each comprising an inlet (11, 12) and outlet (14, 15) for moving a 1st and 2nd waste stream or component therethrough, respectively, for claim 6 (figure 4); 
the system not requiring a pressure gradient to produce the at least one target product for claim 8 (see column 1, lines 18-38 regarding absence of mechanical, chemical or electrical energies and regarding an osmotic free energy difference, instead of an applied pressure gradient); 
the system not requiring chemical addition to produce the at least one target product for claim 9 (see column 1, lines 18-38 regarding absence of mechanical, chemical or electrical energies); 
the recovery compartment being an insert comprising the cation perm-selective or exchange and anion perm-selective or exchange membrane for claim 10 (evident from figure 1 and 4 illustrating the inner compartments being spaced from outer container walls 1 and 2, see also column 1, line 68-column 2, line 2 regarding the chambers being “suitably arranged”, i.e. “inserted”); 
the recovery stream or solution further comprising at least one target product which is precipitated therein for claim 11 (column 4, lines 33-42 regarding precipitating silver and chlorine ions); 
the waste container further comprising wastewater for claim 12 (column 1, line 24); 
the molar ratio of chlorine and sodium in the recovery stream to remainder of the waste container being as high as about 10 (column 5, Table II) for claims 13 and 14; and,
the recovery container further comprising at least one additional outlet for capable for accessing the compartment for claim 16 (see space between the inner container S/P/S and outer container 13 in figure 4). 
Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy patent 2,947,688, as applied to claims 1, 4, 6, 8-16 and 19, in view of Aminabhavi et al PGPUBS Document US 2004/0198849.
Claims 2, 3, 17 and 18 differ or further differ, respectively, by requiring wherein the cationic exchange membrane comprises a polymer containing anionic groups including sulfonic and/or carboxylic groups and, wherein the anion exchange membrane comprises a polymer containing quaternary or tertiary amine groups, respectively. 
However, Aminabhavi teaches a system for purifying wastewater, including cation and anion exchange membranes, in which the cation exchange membranes have sulfonic and/or carboxylic groups and, wherein the anion exchange membrane comprises a polymer containing quaternary or tertiary amine groups, respectively [0053 and 0069], for purposes of removing a wide range of contaminants from the wastewater including fluoride, chloride, nitrate, phosphate, bromide and sulfate salts [0052-0053 and 0056-0057].
Thus, it would have been obvious or additionally obvious to the skilled artisan to have modified the Murphy system by selecting the modified or functionalized cation and anion exchange taught by Aminabhavi, in order to more effectively separate the chloride ions from the aqueous stream being fed to the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy patent 2,947,688, as applied to claims 1, 4, 6, 8-16 and 19 above, in view of Schmidt et al PGPUBS Document US 2006/0144787 (Schmidt). 
Claim 5 differs or further differs by requiring the system further comprising mechanical pretreatment means selected from the group consisting of a screw press, a centrifuge, a vibrating screen, a mesh screen, a belt filter, a hydrocyclone, and combinations thereof.
 Schmidt teaches treatment of waste water such as industrial waste water including electrodialysis (ED-60) preceded by pretreatment means 20 selected variously from a mesh screen-containing ultrafiltration or microfiltration membrane filter (Abstract, [0006, 0023-0025, and particularly 0046 concerning filtration media comprising layers of screen]. 
It would have been further obvious to one of ordinary skill in the art of wastewater treatment to have supplemented the Murphy system by providing such pretreatment means, as taught by Schmidt, in order to produce a more highly purified water product while extending the operational life of the anion and cation exchange membranes. 
		ALLOWABLE SUBJECT MATTER
Claim 1, and hence claims dependent therefrom, would be deemed to distinguish if amended to recite the recovery compartment as forming the third chamber of the waste container, and the waste container to mitigate the 112 (b) issue and if the recovery compartment were recited as comprising an inlet/outlet for introducing the ionic draw solution and removing the recovery stream, in combination with the waste container comprising piping extending along an axis from a first inlet of the first chamber through the second chamber to a second inlet of the second chamber, the inlets communicating with the waste source, such recovery compartment and waste container configuration not being suggested by the prior art, an in particular, the Martin reference. Such limitations would be supported by figure 4 and paragraph [0056] of the instant Specification. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/01/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778